DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:
Claim 8 recites in line 3 the word “paramater” which should be “parameter.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) an at the target time point n as a sum of cumulative expected gains for state transition from the transition parameter P* (-,-|s,a) and immediate expected gains ra in the state s.”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 18 recites, “generating a set of gain vectors…by summing a product of cumulative expected gains for state transition and the transition parameter.”  Generating gain an at the target time point n as a sum of cumulative expected gains for state transition from the transition parameter P* (-,-|s,a) and immediate expected gains ra in the state s.”  This contrary recitation makes the scope of the claim unclear and indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1:
Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of a first determination section that determines a value of a transition parameter used for transition in from the state of the target time point to the state of the next time point. from a valid range of the transition parameter, based on the cumulative expected gain obtained from each gain vector at the state of the next time point, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than the generic computer hardware read 
Similarly, the limitation of a first generation section that generates a set of gain vectors for the state of the target time point from the set of gain vectors for the state of the next time point, by summing immediate expected gains when an action a is executed in a state s and cumulative expected gains for state transition which is a sum of products of the transition parameter and a gain vector of the set of gain vectors that corresponds to the transition parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and mathematical concepts but for the recitation of generic computer components.  That is, other than the generic computer hardware read into the claim from the 35 U.S.C. 112(f) interpretation, nothing in the claim element precludes the step from practically being performed in the mind or from being mathematical concepts.  For example, but for the generic computer hardware, the limitation in the context of this claim encompasses the user manually generating a set of gain vectors by summing immediate expected gains and cumulative expected gains, or the user manually conducting the calculations. 
Similarly, the limitation of wherein the set of gain vectors for the state of the next time point are used to calculate the cumulative expected gain in which transition from a current state to a next state occurs in response to an action, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – using generic hardware to perform sections. The hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Further, the claim recites the acquisition section. The acquisition section is recited at a high level of generality and amounts to mere acquiring data using generic computer components, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a hardware to perform the sections amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the acquisition section was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” or “receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed steps are well-understood, routine, conventional activity is supported under Berkheimer. 
Conclusion: The claim is not patent eligible. 
Regarding Claim 2:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than the generic hardware components, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually determining the value of the transition parameter using the claimed approach. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic hardware components amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 3:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than the generic hardware components, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually determining the value of the transition parameter using the claimed approach. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of generic hardware components.  The generic hardware components are recited at a high-level of generality such that it amounts no 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic hardware components amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 4:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than generic hardware components, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually initializing some gain vectors and generating some gain vectors. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an initialization section which is generic hardware components.  The initialization section, which is generic hardware components, is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic hardware components amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 5:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than generic hardware components, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually including at least one gain vector for the state of the next time point, determining the value of the transition parameters, and generating the gain vectors. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of generic hardware components.  The generic hardware components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 6:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than generic hardware components, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually determining transition probabilities. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of generic hardware components.  The generic hardware components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic hardware components amounts to no more than mere instructions to 
Regarding Claim 7:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than generic hardware components, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, this limitation encompasses the user manually determining the transition probability by linear programming. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of generic hardware components.  The generic hardware components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic hardware components amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
 Claim 8:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than generic hardware components, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, this limitation encompasses the user manually determining the valid range of the transition parameter. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of generic hardware components.  The generic hardware components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic hardware components amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 9:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than an elimination section which is generic hardware components, 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of generic hardware components.  The generic hardware components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic hardware components amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 10:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, this limitation encompasses the user manually eliminating gain vectors which do not meet this claimed criteria. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 11:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than generic hardware components, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, this limitation encompasses the user manually generating the gain vectors based on immediate gains. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of generic hardware components.  The generic hardware components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Regarding Claim 12:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than instructions and computer readable program storage devices, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, this limitation encompasses the user manually conducting the steps as outlined for claim 1 above. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of generic hardware components.  The generic hardware components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic hardware components amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an 
Regarding Claim 13:
Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of a selection section that selects a gain vector from the set of gain vectors based on the set of gain vectors and the assumed probability, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the selection section which is generic computer hardware, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer hardware, the limitation in the context of this claim encompasses the user manually selecting a gain vector from the set of gain vectors. 
Similarly, the limitation of a second determination section that determines a value of a transition parameter used to transition from the state of the target time point to a state of a next time point, from a valid range of the transition parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting the second determination section which is generic computer hardware, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic computer hardware, the 
Similarly, the limitation of a second generation section that generates an assumed probability of being in each state at the next time point after the state of the target time point, using the transition parameter, and selects actions until a last time point becomes the target time point and updates the target time point from the next time point, wherein a transition from a current state to a next state occurs in response to the action, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a second generation section which is generic computer hardware, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic computer hardware, the limitation in the context of this claim encompasses the user manually generating an assumed probability and selecting actions. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – using a generic computer hardware to perform these steps. The generic computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it 
Further, the claim recites a set acquisition section, a probability acquisition section, and an output section. These sections include generic computer hardware for receiving or outputting data that is recited at a high level of generality and amounts to mere insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer hardware to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the two acquisition sections and output section was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” or “receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic 
Conclusion: The claim is not patent eligible. 
Claims 14-15 are rejected on the same grounds as claims 2-3, respectively.
Regarding Claim 16:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than a generation apparatus which is generic computer hardware, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually generating the set of gain vectors. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of generic computer hardware.  The generic computer hardware is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Claim 17 is rejected on the same grounds as claim 12.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 18:
Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of determining a value of a transition parameter used for transitioning from the state of the target time point to the state of the next time point, from a valid range of the transition parameter, based on the cumulative expected gain from each gain vector for the state of the next time point, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation in the context of this claim encompasses the user manually determining a value of a transition parameter. 
Similarly, the limitation of generating a set of gain vectors for the state of the target time point from the set of gain vectors for the state of the next time point, by summing a product of cumulative expected gains for state transition and the transition parameter, wherein a transition from a current state to a next state occurs in response to an action, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation in the context of this claim encompasses the user manually generating a set of gain vectors. 

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the acquiring step. The acquiring step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the acquiring step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. 
Conclusion: The claim is not patent eligible. 
Regarding Claim 19:
Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of selecting a gain vector from the set of gain vectors based on the set of gain vectors and the assumed probability, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation in the context of this claim encompasses the user manually selecting a gain vector. 
Similarly, the limitation of determining, a value of a transition parameter used for transitioning from the state of the target time point to a state of a next time point, from a valid range of the transition parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation in the context of this claim encompasses the user manually determining a value of a transition parameter from a valid range. 
Similarly, the limitation of generating an assumed probability of being in each state at the next time point after the state of the target time point, using the transition parameter, and selecting actions until a last time point becomes the target time point and updating the target time point from the next time point, wherein a transition from a current state to a next state occurs in response to the action, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation in the context of this claim 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the two acquiring steps and the outputting step. These steps are recited at a high level of generality and amounts to mere data collection and output, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the two acquiring steps and the outputting step were considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” or “receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the 
Conclusion: The claim is not patent eligible. 

Claims 12 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a signal per se which is non-statutory subject matter according to MPEP 2106, which states that a signal per se is not directed to one of the four categories of statutory subject matter listed in 35 U.S.C. 101.  These claims recite, “one or more computer readable program storage devices” however the specification is silent as to whether they are transitory or non-transitory.  Accordingly, under broadest reasonable interpretation, they are both.  Examiner suggests amending the rejected claim(s) to include “non-transitory” before “computer readable program storage devices” to overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (hereinafter Oh), U.S. Patent Application Publication 2014/0196065, in view of Gupta et al. (hereinafter Gupta), U.S. Patent Application Publication 2010/0094786, further in view of Pakzad, U.S. Patent 8,594,701.
Regarding Claim 13, Oh discloses a selection apparatus that selects an action in a transition model, the apparatus comprising: 
a set acquisition section that acquires a set of gain vectors for a state of the target time point [“immediate reward r(st, at)” ¶26] and a cumulative expected gain obtained from each gain vector of the set of gain vectors for and after the state of the target time point, for each state at the target time point [“cumulative rewards” ¶26]; 
a probability acquisition section that acquires an assumed probability of being in each state at the target time point [“transition probability matrix for each action” ¶26]; 
a selection section that selects a gain vector from the set of gain vectors based on the set of gain vectors and the assumed probability [“immediate reward r(st, at)” ¶26]; 
a second determination section that determines a value of a transition parameter used to transition from the state of the target time point to a state of the next time point, [“transition probability matrix for each action” ¶26]; and 
a second generation section that generates an assumed probability of being in each state at the next time point after the state of the target time point, using the transition parameter [“transition probability matrix for each action” ¶26], and selects actions until a last time point becomes the target time point and updates the target time 
wherein a transition from a current state to a next state occurs in response to the action [“transition probability matrix for each action” ¶26].
However, Oh fails to explicitly disclose an output section that selects and outputs the action corresponding to the selected gain vector; 
Gupta discloses an output section that selects and outputs the action corresponding to the selected gain vector [“an action taken at a state” ¶5; “display…data as described herein” ¶27]. 
It would have been obvious to one having ordinary skill in the art, having the teachings of Oh and Gupta before him before the effective filing date of the claimed invention, to modify the apparatus of Oh to incorporate displaying the functioning of the process of Gupta.
Given the advantage of displaying information, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Oh fails to explicitly disclose from a valid range of the transition parameter.
Pakzad discloses from a valid range of the transition parameter [“assigned a likelihood of transition within a certain range of probabilities” col. 11, lines 20-23].
It would have been obvious to one having ordinary skill in the art, having the teachings of Oh, Gupta, and Pakzad before him before the effective filing date of the claimed invention, to modify the combination to incorporate range of transition values of Pakzad.


Regarding Claim 14, Oh, Gupta, and Pakzad disclose the selection apparatus according to claim 13.  Oh further discloses wherein the second determination section determines the value of the transition parameter [“transition probabilities” ¶26] for which the cumulative expected gains obtained from the selected gain vector become equal to or less than a predetermined reference [“explicit reward amount” ¶26].

Regarding Claim 15, Oh, Gupta, and Pakzad disclose the selection apparatus according to claim 13.
However, Oh fails to explicitly disclose wherein the second determination section determines the value of the transition parameter that minimizes the cumulative expected gains obtained from the selected gain vectors.
Gupta discloses wherein the second determination section determines the value of the transition parameter that minimizes the cumulative expected gains obtained from the selected gain vectors [“a discount factor” ¶35; Note: the discount factor is between 0 and 1.  When set to 0, immediate awards are maximized, but when set to 1, future awards are maximized.].
It would have been obvious to one having ordinary skill in the art, having the teachings of Oh, Gupta, and Pakzad before him before the effective filing date of the 
Given the advantage of prioritizing immediate awards over future awards (i.e. greedy algorithm), one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 16, Oh, Gupta, and Pakzad disclose the selection apparatus according to claim 13.  Oh further discloses further comprising a generation apparatus that generates the set of gain vectors for calculating cumulative expected gains for the transition from the current state to the next state, wherein the set acquisition section acquires the set of gain vectors generated by the generation section [“cumulative rewards” ¶26].

Regarding Claim 17, Oh, Gupta, and Pakzad disclose the generation apparatus according to claim 1.  Oh further discloses wherein said apparatus is implemented by a program of instructions, executable by a computer, tangibly embodied in one or more computer readable program storage devices [¶34].

Regarding Claim 18, Oh discloses a method of generating gain vectors for calculating cumulative expected gains in a transition model, the method comprising: 
acquiring a set of gain vectors for a state of a time point next to a state of a target time point and a cumulative expected gain obtained from each gain vector of the set of 
determining a value of a transition parameter used for transitioning from the state of the target time point to the state of the next time point [“transition probabilities” ¶26], and 
wherein a transition from a current state to a next state occurs in response to an action [“reward for each pair of a state and an action” ¶26].
However, Oh fails to explicitly disclose generating a set of gain vectors for the state of the target time point from the set of gain vectors for the state of the next time point, by summing a product of cumulative expected gains for state transition and the transition parameter.
Gupta discloses generating a set of gain vectors for the state of the target time point from the set of gain vectors for the state of the next time point [“relies on the future reward from the next time interval when computing the Q value for the current time interval” ¶6], by summing a product of cumulative expected gains for state transition and the transition parameter [“the Q value of the state at time t (s.sub.t) and the action at time t (a.sub.t) is the sum of the reward function of the current state at the current time interval (s.sub.t) added to the expected value of the policy at a state in the next consecutive time interval (s.sub.t+1), determined by the state transition probabilities (T)” ¶37].
It would have been obvious to one having ordinary skill in the art, having the teachings of Oh and Gupta before him before the effective filing date of the claimed 
Given the advantage of using future rewards to determine current rewards in order to increase reward accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Oh fails to explicitly disclose from a valid range of the transition parameter, based on the cumulative expected gain from each gain vector for the state of the next time point.
Pakzad discloses from a valid range of the transition parameter, based on the cumulative expected gain from each gain vector for the state of the next time point [“assigned a likelihood of transition within a certain range of probabilities, wherein the range for each edge is based on a relative disposition of the edge relative to the direction of the target cell.” col. 11, lines 20-23].
It would have been obvious to one having ordinary skill in the art, having the teachings of Oh, Gupta, and Pakzad before him before the effective filing date of the claimed invention, to modify the combination to incorporate range of transition values of Pakzad.
Given the advantage of using a range of transition values based on likelihood of transition, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 19 is rejected on the same grounds as claim 13.

Prior Art Rejections
There is no prior art rejection for claims 1-12.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Regarding the 112 rejections, the amendments to overcome the 112 rejections were not included in claim 18., so the rejection of claim 18 is maintained.
Regarding the 103 rejections, Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the remaining claims since only the argued amendments were made to claim 1.

Conclusion
Any prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610.  The examiner can normally be reached on Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.B./            Examiner, Art Unit 2123                 

/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123